Citation Nr: 0604057	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-35 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran served on inactive duty for training (INACDUTRA) 
from October 1965 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board remanded this case in July 2004 for the RO to make 
an additional effort to verify the dates of the veteran's 
period of active duty and to obtain an etiology opinion 
regarding his heart disorder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's heart disorder was not incurred or 
aggravated by his INACDUTRA in the Virginia National Guard.  


CONCLUSION OF LAW

Service connection for a heart disorder is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R.  § 3.303(a) (2005).  

Veteran status is the first element required for a claim for 
disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000).  A "veteran" is a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.1(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  

Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
INACDUTRA means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service connected disability (by injury in 
service) in order to achieve status as a veteran.  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. At 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service records indicate that he had five 
months and five days total service for pay purposes in the 
Virginia National Guard.  He was discharged during basic 
training because he passed out due to physical exertion.  The 
Board notes that the RO made unsuccessful attempts to verify 
whether the veteran had ACDUTRA or INACDUTRA.  The Board 
remanded this case in July 2004 so that the RO could make 
additional attempts to verify the veteran's period of active 
service.  Prior to the remand, the National Personnel Records 
Center (NPRC) responded to the RO's request for information 
by stating that the veteran's records could not be located.  
The NPRC concluded that the records did not exist, the NPRC 
does not have them, or that further efforts to locate them at 
the NPRC would be futile.  

After the remand, the Appeals Maintenance Center (AMC) sent 
the Virginia Adjutant General a letter requesting 
verification of the veteran's active service.  The Office of 
the Adjutant General responded by mailing copies of the 
veteran's entrance had discharge physical examinations, a 
copy of his discharge document, a copy of a sick slip 
indicating that he passed out during training, and a copy of 
the veteran's Retirement Credits Record.  That record shows 
that the veteran has 27 points of inactive duty, consisting 
of 21 points of drill and six points of "member of national 
guard."  

In this case, the Board will assume that the veteran had only 
INACDUTRA while serving as a member of the Virginia National 
Guard because the column marked "active duty or active duty 
training" was empty.  The RO attempted to retrieve the 
veteran's personnel file from the NPRC in March 2005.  The 
record could not be found because it was destroyed in a fire 
and could not be reconstructed.  In any event, for reasons 
which will be noted below, even if the appellant did have 
active duty, this would not provide a basis to grant this 
claim. 

An October 2004 echocardiogram from a private practitioner 
concluded that the veteran has borderline left ventricle 
hypertrophy with diastolic dysfunction, moderate mitral 
insufficiency, and mild pulmonary hypertension, many years 
after service.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

In compliance with the July 2004 remand instructions, the 
veteran underwent a VA examination in October 2004 for an 
etiology opinion.  The veteran reported having rheumatic 
fever at age ten, and as a result he had mitral regurgiation 
and passed out from physical exertion.  The examiner 
diagnosed the veteran with status post rheumatic fever with 
moderate mitral insufficiency and mild hypertensive 
cardiovascular disease.  

The examiner noted that the veteran's mitral insufficiency 
had its onset when the veteran was ten years old.  His heart 
disability existed prior to his military service.  The 
examiner did not believe that the veteran's short period of 
time in the Virginia National Guard aggravated his heart 
condition.  Such a report provides very negative evidence 
against this claim. 

The veteran's service medical records (SMRs) indicate that 
the veteran had rheumatic fever at age 10.  The doctor noted 
on the veteran's discharge physical that the veteran has had 
difficulties with hyperventilation ever since.  The 
examination record showed that the veteran blacked out during 
basic training.  The veteran had the heart condition prior to 
entering the Virginia National Guard and there is no record 
of his heart condition worsening during his participation in 
basic training.  The Board finds that the service medical 
records provide evidence against this claim.

To the extent the appellant claims his heart disorder was 
incurred or aggravated during INACDUTRA, he was not injured 
in service and there is no basis to grant service connection.  
See Paulson, 7 Vet. App. at 470.  As there is no evidence of 
a nexus between the heart disorder and any period of active 
service, service connection must be denied.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Accordingly, the appeal is denied.  

Even if the Board were to assume that the appellant had 
active military service, as opposed to ACDUTRA or INACDUTRA, 
the appeal would remain denied because his heart condition 
existed prior to service and was not aggravated because of 
his time in the Virginia National Guard.  Clear and 
unmistakable evidence in the form of the veteran's service 
medical records and the VA examination obtained by the Board 
supports such a finding.   

With regard to the appellant's own belief, he does not have 
the medical knowledge to provide a medical opinion.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2002, July 2004, and October 2004, as well as 
information provided in the November 2003 statement of the 
case (SOC) and August 2005 supplemental statement of the case 
(SSOC), the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the November 2003 SOC and August 
2005 SSOC include the text of the regulation that implements 
the notice and assistance provisions from the statute.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the June 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
June 2003 VCAA letter does not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  However, the July 2004 VCAA letter 
did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  A further remand would serve no 
purpose. 

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, VA 
examinations, and the record of a private echocardiogram.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding that could be obtained, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  Once again, the Board must find that an 
additional remand would not provide a basis to grant this 
claim, based on the evidence already obtained by the VA.       

The Board is also satisfied as to compliance with its 
instructions from the July 2004 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


ORDER

Service connection for a heart disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


